                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANDREW SHEETS, et al.,                            Case No. 18-cv-04565-JST
                                                         Plaintiffs,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                   v.                                         REMAND
                                   9

                                  10        F. HOFFMANN-LA ROCHE LTD, et al.,                 Re: ECF No. 10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Defendants Hoffmann-La Roche Inc. (“HLR”) and Genentech, Inc. (together, “Removing

                                  14   Defendants”) removed this action from state court on the basis of diversity jurisdiction. ECF No.

                                  15   1. Before the Court is Plaintiffs’ motion to remand. ECF No. 10. For the reasons below, the

                                  16   Court will grant the motion.

                                  17   I.       BACKGROUND

                                  18            Plaintiff Andrew Sheets and his wife, Kristie Sheets, filed this products liability action in

                                  19   the Superior Court for the State of California, County of Sonoma. ECF No. 1 ¶ 1. They assert

                                  20   various tort claims under California law arising out of complications suffered by Mr. Sheets after

                                  21   taking the anti-malarial drug Lariam. See generally ECF No. 1-2 (“Complaint”). According to

                                  22   Plaintiffs, Mr. Sheets was prescribed Lariam upon his Naval deployment to Afghanistan in 2003.

                                  23   ECF No. 1-2 ¶ 13. He had severe nightmares the first night he took the medication. Id. These

                                  24   nightmares have continued to the present, augmented by other symptoms like depression,

                                  25   paranoia, and vision problems as Mr. Sheets’s condition has deteriorated over time. Id. Sheets

                                  26   allegedly did not discover that Lariam toxicity could be causing his condition until May 2017. Id.

                                  27   Plaintiffs do not plead any federal cause of action. See generally Compl.

                                  28            The complaint names as defendants Hoffmann-La Roche Inc. (“HLR,” which Plaintiffs
                                   1   refer to as “U.S. Roche”); Genentech, Inc.; and F. Hoffmann-La Roche Ltd (“FHLR,” which

                                   2   Plaintiffs refer to as “Swiss Roche”). Id. at 8. All three defendants are wholly-owned subsidiaries

                                   3   of Roche Holding Ltd. (“Roche Holding”). ECF No. 18 at 2 (HLR); ECF No. 19 at 2

                                   4   (Genentech); ECF No. 33 at 2 (FHLR).

                                   5          At the time of removal, FHLR had not yet been served. ECF No. 1 ¶ 5. Only HLR and

                                   6   Genentech filed the notice of removal now before the Court. ECF No. 1 at 2.

                                   7          A.      Citizenship of the Parties

                                   8          The parties do not dispute that Mr. and Mrs. Sheets live in Cazadero, California, and are

                                   9   thus citizens of California for the purpose of establishing diversity jurisdiction. Id. ¶ 12; ECF No.

                                  10   1-2 ¶¶ 14-15. Similarly, the parties do not dispute that FHLR is a Swiss entity headquartered in

                                  11   Basel, Switzerland. ECF No. 1 ¶ 17; ECF No. 1-2 ¶¶ 16.

                                  12          As for the Removing Defendants, the parties agree that Genentech is a Delaware
Northern District of California
 United States District Court




                                  13   corporation with its principal place of business in South San Francisco, California. ECF No. 1 ¶

                                  14   20; ECF No. 1-2 ¶ 18.1 However, HLR’s citizenship is disputed. HLR is incorporated in New

                                  15   Jersey, but the parties disagree about the location of its principal place of business. ECF No. 1 at

                                  16   4; ECF No. 10 at 7. Removing Defendants insist that HLR’s headquarters is in New Jersey,

                                  17   “making it a citizen of New Jersey, only.” ECF No. 1 at ¶ 16. Meanwhile, Plaintiffs argue that

                                  18   HLR relocated its headquarters to South San Francisco when Roche Holding acquired Genentech

                                  19   in 2009 and is now a citizen of California. ECF No. 10 at 7. Plaintiffs also point to evidence that

                                  20   several HLR decisionmakers, including HLR’s CEO and secretary, Sean A. Johnston, work out of

                                  21   South San Francisco to argue that HLR’s activities are directed, controlled, and coordinated out of

                                  22   HLR’s office there. Id. at 8.

                                  23   II.    LEGAL STANDARD

                                  24          “[A]ny civil action brought in a State court of which the district courts of the United States

                                  25   have original jurisdiction, may be removed by the defendant . . . to the district court of the United

                                  26
                                  27   1
                                         Removing Defendants assert that Genentech’s California citizenship does not defeat diversity
                                  28   jurisdiction because Genentech was fraudulently joined. Because the Court concludes that HLR is
                                       a citizen of California, it does not address this argument.
                                                                                           2
                                   1   States for the district and division embracing the place where such action is pending.” 28 U.S.C. §

                                   2   1441(a). “It is to be presumed,” however, “that a cause lies outside [the] limited jurisdiction [of

                                   3   the federal courts] and the burden of establishing the contrary rests upon the party asserting

                                   4   jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal

                                   5   citation omitted); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (stating that the

                                   6   Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction”). “Federal

                                   7   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”

                                   8   Gaus, 980 F.2d at 566. “The strong presumption against removal jurisdiction means that the

                                   9   defendant always has the burden of establishing that removal is proper.” Id. (internal quotation

                                  10   marks omitted). District courts must “resolve[ ] all ambiguity in favor of remand to state court.”

                                  11   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). If the district court determines

                                  12   that it lacks jurisdiction, the action must be remanded back to the state court. Martin v. Franklin
Northern District of California
 United States District Court




                                  13   Capital Corp., 546 U.S. 132, 134 (2005).

                                  14          Generally, the existence of federal subject matter jurisdiction may be premised on either

                                  15   diversity of the parties or a federal question. See Wayne v. DHL Worldwide Express, 294 F.3d

                                  16   1179, 1183 & n.2 (9th Cir. 2002). Diversity jurisdiction exists where an action is between citizens

                                  17   of different states and more than $75,000 is in dispute. 28 U.S.C. § 1332(a). “A civil action

                                  18   otherwise removable solely on the basis of [diversity] may not be removed if any of the parties in

                                  19   interest properly joined and served as defendants is a citizen of the State in which such action is

                                  20   brought.” Id. § 1441(b). For diversity purposes a corporation is a citizen of the state of its

                                  21   incorporation and the state where it maintains its “principal place of business.” Id. § 1332(c)(1).

                                  22   The principal place of business is usually “the place where the corporation maintains its

                                  23   headquarters – provided that the headquarters is the actual center of direction, control, and

                                  24   coordination, i.e., the ‘nerve center,’ and not simply an office where the corporation holds its

                                  25   board meetings.” Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010).

                                  26   III.   DISCUSSION

                                  27          The principal question here is whether HLR is a California citizen. If it is, the Court must

                                  28   remand because its presence would destroy complete diversity of the parties, 28 U.S.C. § 1332,
                                                                                          3
                                   1   and because a defendant may not remove to federal court if it is a citizen of the forum state, 28

                                   2   U.S.C. 1441(b). Having considered the competing evidence presented by the parties,2 the Court

                                   3   concludes that the Removing Defendants have not met their burden to establish diversity

                                   4   jurisdiction, because they have failed to rebut evidence presented by Plaintiffs indicating that

                                   5   HLR’s “nerve center” is located in California rather than New Jersey.

                                   6          The Plaintiffs have submitted considerable evidence showing that HLR’s operational,

                                   7   administrative, and executive functions shifted from New Jersey to California once Roche Holding

                                   8   acquired Genentech in 2009. See ECF No. 10 at 14-17. For instance, a Roche-branded press

                                   9   release from 2009, entitled “Bringing a successful partnership to the next level,” describes HLR’s

                                  10   intent to transplant its manufacturing, commercial, and executive functions to California. See ECF

                                  11   No. 10-2 at 16; id. at 19 (describing “[r]elocat[ion of the] commercial headquarters [from Nutley,

                                  12   NJ] to South San Francisco” as part of the “combined organization” of HLR and Genentech); id. at
Northern District of California
 United States District Court




                                  13   20 (announcing a “[m]ove to new South San Francisco HQ” which will “[c]onsolidate HQ

                                  14   functions” there). Similarly, a letter from the Roche Holding Chairman and CEO to Genentech

                                  15   employees describing the merger identifies a commitment to “locating the combined company’s

                                  16   U.S. headquarters at Genentech’s current facility in South San Francisco.” ECF No. 10-4 at 2; see

                                  17   also ECF No. 10-19 at 2 (Roche Holding investor update describing “South San Francisco site to

                                  18   become headquarters of combined U.S. commercial operations”). Moving to the present day,

                                  19   Roche’s public website includes a page entitled, “Tale of Two Sites,” that calls the Genentech site

                                  20   in South San Francisco “Roche’s North America hub” and “the headquarters of Roche

                                  21   Commercial Operations for North America.” ECF No. 10-12 at 3. The website of Genentech – a

                                  22   Roche subsidiary – states plainly, “Following our March 2009 merger with Roche, Genentech’s

                                  23   South San Francisco campus became the headquarters for Roche pharmaceutical operations in the

                                  24   United States.” ECF No. 10-24 at 2 (emphasis added).

                                  25          By contrast, the evidence in support of HLR having its nerve center in New Jersey is both

                                  26
                                  27
                                       2
                                         Removing Defendants object to Plaintiffs’ submission of new evidence on reply without offering
                                       them an opportunity to respond. ECF No. 37. The Court sustains the objection and does not
                                  28   consider the exhibits attached to Plaintiffs’ reply. See, e.g., Provenz v. Miller, 102 F.3d 1478,
                                       1483 (9th Cir. 1996).
                                                                                           4
                                   1   slight and equivocal. Defendants primarily offers filings before the New Jersey Treasury

                                   2   Department and California Secretary of State, both of which name New Jersey as HLR’s principal

                                   3   place of business. ECF No. 17-2 at 2; ECF No. 17-3 at 2. However, the Supreme Court has

                                   4   explicitly “reject[ed] suggestions . . . that the mere filing of a form . . . would, without more, be

                                   5   sufficient proof to establish a corporation’s ‘nerve center.’” Hertz Corp., 559 U.S. at 97.

                                   6   Allowing such self-serving allegations to be determinative of jurisdiction “would readily permit

                                   7   jurisdictional manipulation” – for instance, where “the alleged ‘nerve center’ is nothing more than

                                   8   a mail drop box, [or] a bare office with a computer.” Id.

                                   9          As further support, HLR offers a declaration from Gerald Bohm, HLR’s assistant

                                  10   secretary, which provides little more than conclusory allegations: for instance, the claim that

                                  11   “[f]rom January 1, 2018 through the date of this declaration, HLR operated and conducted its

                                  12   corporate affairs from the State of New Jersey.” ECF No. 17-1 ¶ 5. The Bohm declaration further
Northern District of California
 United States District Court




                                  13   alleges that “HLR’s Board of Directors, with the exception of Sean A. Johnston, has its annual

                                  14   meetings in HLR’s Little Falls, NJ office.” ECF No. 17-1 ¶ 7. As previously noted, however, the

                                  15   principal place of business is usually “not simply an office where the corporation holds its board

                                  16   meetings,” but rather “the actual center of direction, control, and coordination, i.e., the ‘nerve

                                  17   center[.]’” Hertz, 559 U.S. at 93 (emphasis added); see also id. at 96 (the “nerve center” test

                                  18   “points courts in a single direction, toward the center of overall direction, control, and

                                  19   coordination”).

                                  20          Defendants also assert that “Plaintiff’s [e]vidence fails to disprove that HLR is a New

                                  21   Jersey [c]itizen.” ECF No. 17 at 13. The argument misses the point. For one thing, no one

                                  22   disputes that HLR is a New Jersey citizen by virtue of its incorporation there; the question is

                                  23   whether HLR is also a citizen of California for diversity purposes because its principal place of

                                  24   business is in South San Francisco. Moreover, the burden with regard to citizenship rests with

                                  25   HLR, not Plaintiffs. “The strong presumption against removal jurisdiction means that the

                                  26   defendant always has the burden of establishing that removal is proper.” Gaus, 980 F.2d at 566.

                                  27   And any ambiguity in the parties’ evidence must be resolved “in favor of remand to state court.”

                                  28   Philip Morris USA, 582 F.3d at 1042. As set forth above, HLR has not met his burden.
                                                                                          5
                                   1          For the foregoing reasons, the Court will grant the motion to remand.3

                                   2                                             CONCLUSION

                                   3          Because Defendants have failed to demonstrate that HLR is not a California citizen, they

                                   4   have failed to carry their burden to show that removal is proper. Plaintiffs’ motion is granted and

                                   5   the Court hereby remands this action to the Sonoma County Superior Court. Plaintiffs’ request for

                                   6   jurisdictional discovery is denied as moot.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 7, 2018
                                                                                        ______________________________________
                                   9
                                                                                                      JON S. TIGAR
                                  10                                                            United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       3
                                         In light of the Court’s conclusion regarding HLR’s citizenship, it need not reach the parties’
                                       remaining arguments.
                                                                                        6
